Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application No. 15/502,289 (filed on 02/07/2017), and names the inventor or at least one joint inventor named in the prior application.

Terminal Disclaimer

The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,442,646 (issues on 10/15/2019) has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:


Claims 12-13 were canceled by the applicant in the amendments filed on 01/26/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a device for unwinding/ winding a multiple roll print substrate, having the particular structure recited within independent claim 1. More specifically, a device comprising: spindles rotatable about a spindle axis; spindle gears, each connected to an ends of a respective spindle; a driveline that is oriented along the spindle axis; a differential including an input gear and outputs gears; the input gear in engagement with the driveline and being rotatable about an differential axis that is offset from the spindle axis; the output gears in engagement with the spindle gears and also being rotatable about the differential axis; wherein, the differential is operatively configured such that, the input gear receives an input torque from the driveline, redirects said input torque to a torque along the differential axis that turns the output gears, and transmits an output torque to the spindle gears via said output gears in order to rotate the spindles.
As set forth in the previous office action (dated 10/28/2021), Castells et al. (U.S. PGPUB 2011/0017082A1 hereinafter referred to as “Castells-I”) and Castells et al. (International Patent Application Publication WO2012/096665A1 hereinafter referred to as “Castells-II”), appears to be the closest related prior art to applicant’s claimed invention. Where Castells-I and Castells-II, independently disclose, an unwinding/ winding device comprising spindles, a spindle axis, a differential with an input gear and output gears, a differential axis, and a driveline, all structurally and/ or functionally configured in a manner that is substantially similar to the unwinding/ winding device in applicant’s claimed invention. However, both Castells-I and Castells-II fail to teach, the unwinding/ winding device further including spindle gears that are 
In addition, the prior art of record, either individually or in combination, also fail to disclose or render obvious a printer having the precise structure recited within independent claim 14. The printer described by claim 14 limitations includes a spindle assembly (which comprises spindles, spindles gears, a spindle axis, a differential with an input gears and an output gears, a differential axis, and a driveline) that is structurally arranged/ oriented and operatively configured in the exact manner as the unwinding/ winding device described in claim 1; where applicant’s claimed unwinding/ winding device in claim 1 was found to be distinguishable over the prior art devices discovered by the examiner as noted above. Moreover, applicant has amended claim 14 using the limitation in the previously presented claim 16 that were indicated by the examiner as being allowable subject matter in view of Castells-I, Castells-II, Yamada et al. (U.S. Patent 5,838,354), and all other cited prior art disclosures. Consequently, claim 14 limitations also appears to include allowable subject matter over prior art reference made of record; especially when said limitations are viewed in light of applicant’s specification.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654                                          /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654